Citation Nr: 1616557	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction rests with the RO in Los Angeles, California.

This matter has been previously remanded by the Board in April 2014, November 2014, and September 2015 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Previously, the Board remanded the claim in April 2014, November 2014, and September 2015 to obtain a medical nexus opinion addressing the etiology of the Veteran's cervical spine disability.  Concerning this, the Board found that the VA medical opinions obtained in January 2014, June 2014, and February and July 2015 were inadequate because the opinions did not address the Veteran's competent reports of onset of neck pain in service and only relied on the lack of documentation of treatments for the claimed condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  Unfortunately, this continues to be the case.

Most recently, a VA medical opinion was obtained in February 2016.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner stated that following rationale:

The [V]eteran was in the military at the Long Beach Pacific Fleet working as a welder, however, he had to carry heavy acetylene tanks on his shoulders with other sailors and he reports that he developed neck pain which radiated down to the mid-spine.  However, he never sought medical attention for his neck pain while in the service.  When he went to see the Orthopedic physician in 7/1968, there was no mention of his neck pain radiating to his thoracic area.  Only the complaint of continued low back pain was mentioned.

Here, the only rationale provided by the examiner for the negative nexus opinion was the absence of treatment records recording the Veteran's symptomatology or diagnosis.  Clearly, the examiner based the opinion on the absence of corroborating evidence of symptoms during service or after discharge, and failed to consider the Veteran's description of his symptomatology.  See Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").

In this regard, the Veteran has reported that while in active service, he developed neck pain that radiated down to the mid-spine, which he believed as the result of carrying acetylene tanks.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although the February 2016 VA examiner recites the Veteran's statements, the examiner fails to give any meaningful consideration to the Veteran's contentions.  For example, the VA examiner could have addressed whether any claimed symptoms were consistent with the Veteran's complaints through the years, or whether the complaints, and reported symptoms in service are consistent with the current disorders.  Instead, the new opinion echoes the earlier examiners' opinions, which were all found inadequate by the Board, and determines, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

Consequently, the case is remanded for a supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the February 2016 VA examiner or to an individual with the appropriate expertise, to determine the etiology of the Veteran's cervical spine disability.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability was incurred in or otherwise related to the Veteran's military service.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.  Specifically, the Veteran reports that he developed neck pain in service that radiated down his spine, which he believes was related to carrying heavy tanks on his shoulders.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided.

2.  After completing the above, readjudicate the claim.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

